DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 ,6-8 ,12-14 ,17 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by TSENG et al US 20170013514 A1

Regarding claim1, TSENG et al US 20170013514 A1 discloses a computer-implemented method for providing deterministic network status data to application-level services, the method comprising: 
providing a set of interfaces (fig. 1, an application programming interface (API) 10) and The cross-layer cooperative module 22)  to an application-level service (fig.1, application 24) deployed in part on a user device (fig. 1, the network device ) and   ([0024]-[0025]discloses  The network device is a user device , where the network device comprises an application programming interface (API) 10, The cross-layer cooperative module 22 and application24, wherein the application programming interface 10  interconnects with the application 24 of the network device such that the application 24 of the network device can operate at least one function provided through the application programming interface 10,   and  a cross-layer cooperative module 22  interacts with the application programming interface 10),
wherein the set of interfaces is configured to provide a notification to the application-level service regarding a real-time or near real-time change in network conditions relevant to the application-level service[0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer 34, , to carry out commands  directly by the applications 24 through the application programming interface 10)([0029] discloses  The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak), [0028] discloses the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10 ,
receiving a registration request from the application-level service to register for the notification;(see fig. 1 and [0024]-[0025] the application programming interface 10 Received registering network-related events or setting service requirements from the application 24, and transmitted registers events to the cross-layer cooperative module 22, and  When the registered event is triggered, the cross-layer cooperative module 22 informs the application programming interface 10) and  [0028]the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10),
estimating the network conditions based on physical layer information; and notifying the registered application-level service of the change in the network conditions based on the estimated network conditions [0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer  to carry out commands  directly by the applications 24 through the application programming interface 10,   [0029] discloses The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak), and [0028] discloses the applications 24 received the information and event services (i.e. Notification) from the cross-layer cooperative through the application programming interface 10 ).

Regarding claim 7, TSENG et al US 20170013514 A1 discloses a wireless communication device ( fig. 1, network device), comprising: 
a processor (fig. 1. And [0027] network device comprises processor 40); and 
a memory (fig. 1. And [0027] network device comprises storing device 42(i.e. memory) including processor-executable instructions stored thereon [0027]The storing device 42 stores data of the handover decision module 12, the session continuity module 14 and the cross-layer cooperative module 22 (i.e. processor-executable instructions), the processor-executable instructions upon execution by the processor [0027] The processor 40 performs various functions of the network device ) configures the processor to: 						provide a set of interfaces (fig. 1, an application programming interface (API) 10 and The cross-layer cooperative module 22 )  to an application-level service (fig.1, application 24) deployed in part on the device (fig. 1, the network device ) and  ([0024]-[0025]discloses  The network device is a user device , where the network device comprises an application programming interface (API) 10, The cross-layer cooperative module 22 and application24, wherein the application programming interface 10  interconnects with the application 24 of the network device such that the application 24 of the network device can operate at least one function provided through the application programming interface 10,   and  a cross-layer cooperative module 22  interacts with the application programming interface 10),
wherein the set of interfaces is configured to provide a notification to the application-level service regarding a real-time change in network conditions relevant to the application-level service [0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer 34, , to carry out commands  directly by the applications 24 through the application programming interface 10, [0029]   The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak) ,[0028] discloses the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10) ; 
receive a registration request from the application-level service to register for the notification (see fig. 1 and [0024]-[0025] the application programming interface 10 Received registering network-related events or setting service requirements from the application 24, and transmitted registers events to the cross-layer cooperative module 22, and  When the registered event is triggered, the cross-layer cooperative module 22 informs the application programming interface 10) and  [0028]the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10);
estimate the network conditions based on physical layer information; and notify the application-level service of the change in the network conditions based on the estimated network conditions[0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer  to carry out commands  directly by the applications 24 through the application programming interface 10,   [0029] discloses The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak), and [0028] discloses the applications 24 received the information and event services (i.e. Notification) from the cross-layer cooperative through the application programming interface 10).

Regarding claim 13, TSENG et al US 20170013514 A1 discloses A non-transitory computer readable storage medium storing computer readable code, the code, when executed by a processor, causing the processor to implement a method that comprises: 	providing a set of interfaces (fig. 1, an application programming interface (API) 10 and The cross-layer cooperative module 22) to an application-level service (fig.1, application 24) deployed in part on a user device(fig. 1, the network device ) and  ([0024]-[0025]discloses  The network device is a user device , where the network device comprises an application programming interface (API) 10, The cross-layer cooperative module 22 and application24, wherein the application programming interface 10  interconnects with the application 24 of the network device such that the application 24 of the network device can operate at least one function provided through the application programming interface 10,   and  a cross-layer cooperative module 22  interacts with the application programming interface 10),					wherein the set of interfaces is configured to provide a notification to the application-level service regarding a real-time change in network conditions relevant to the application-level service [0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer 34, , to carry out commands  directly by the applications 24 through the application programming interface 10, [0029]   The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak) ,[0028] discloses the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10) ; 
receiving a registration request from the application-level service to register for the notification (see fig. 1 and [0024]-[0025] the application programming interface 10 Received registering network-related events or setting service requirements from the application 24, and transmitted registers events to the cross-layer cooperative module 22, and  When the registered event is triggered, the cross-layer cooperative module 22 informs the application programming interface 10) and  [0028]the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10).; 
estimating the network conditions based on physical layer information; and notifying the application-level service of the change in the network conditions based on the estimated network conditions[0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer  to carry out commands  directly by the applications 24 through the application programming interface 10,   [0029] discloses The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak) , and  [0028] discloses the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10 ).

Regarding claims 8 and 14, TSENG et al US 20170013514 A1 discloses all the features with respect to claims 7 and 13, respectively. 
TSENG further discloses wherein the network conditions comprise at least one of (1) an upcoming mobility event, (2) an amount of available network resources, (3) or a radio link condition [0029] discloses the link layer (i.e. on physical layer information) of network device continuously provides link condition events (i.e. radio link condition) (such as signal strength change) (i.e. change in network condition) to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak).

Regarding claims 6,12,17 and 18, TSENG et al US 20170013514 A1 discloses all the features with respect to claims1, 7 and 13, respectively. 
TSENG further discloses obtaining the physical layer information from a base station that is in communication with the user device [0029] discloses The link layer (i.e. on physical layer information) of network device continuously provides link condition events (i.e. radio link condition) (such as signal strength change) (i.e. change in network condition) to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak) and [0027] the cross-layer cooperative module 22 to perform a full channel scan to refresh neighbor base station information or to associate with a specific base station, when the link layer changes its association with another base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of LEE et al US 20220158787 A1.

Regarding claim 2, TSENG et al US 20170013514 A1 discloses all the features with respect to claim 1.
TSENG further discloses wherein the network conditions comprise at least one of (1) an upcoming mobility event, (2) an amount of available network resources, (3) or a radio link condition [0029] discloses The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak).
TSENG does not explicitly disclose wherein the user device includes Fifth-Generation (5G) New Radio (NR) technology.
LEE et al US 20220158787 A1 discloses wherein the user device includes Fifth-Generation (5G) New Radio (NR) technology [0295] discloses A wireless device is a device performing communication using radio access technology (RAT) (e.g., 5G NR (or New RAT) or LTE), also referred to as a communication/radio/5G device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate wherein the user device includes Fifth-Generation (5G) New Radio (NR) technology, as taught by LEE in order to performing communication using radio access technology (RAT) (e.g., 5G NR (or New RAT) (LEE [0295]).
Claims 3,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of   Peterson et al US 20180205812 A1

Regarding claim 3, TSENG et al US 20170013514 A1 discloses all the features with respect to claim 1.
TSENG further discloses wherein the change in the network conditions indicate to the application-level service,
[0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer to carry out commands directly by the applications 24 through the application programming interface 10), ([0029] discloses The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak), and [0028] discloses the applications 24 received the information and event services ( i.e. Notification)from the cross-layer cooperative  through the application programming interface 10 ).
TSENG does not explicitly disclose a service interruption, wherein the application-level service is a game, and wherein the notification causes the game to save or pause a currently running instance of the game.
Peterson et al US 20180205812 A1 a service interruption, wherein the application-level service is a game, and wherein the notification causes the game to save or pause a currently running instance of the game.[0059] the interruption module interrupts one or more active applications (i.e. a service interruption) executing on the user's device prior to notifying the user of the message, For example, if the user is playing a game (i.e. application), the interruption module 306 may pause the game, to indicate to the user that a message is currently being announced, is available to view, or the like. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate a service interruption, wherein the application-level service is a game, and wherein the notification causes the game to save or pause a currently running instance of the game., as taught by Peterson in order to pause the game, and  to indicate to the user that a message is currently being announced, is available to view, or the like(Peterson [0059]).

Regarding claims 9 and 15, TSENG et al US 20170013514 A1 discloses all the features with respect to claims 7 and 13, respectively.
TSENG further discloses wherein the change in the network conditions indicate to the application-level service,
[0027] The cross-layer cooperative module 22 is responsible for interacting with the link layer to carry out commands directly by the applications 24 through the application programming interface 10),[0029] discloses The link layer(i.e. on physical layer information) of network device continuously provides link condition events  (such as signal strength change) (i.e. change in network condition)  to the cross-layer cooperative module 22. When the current network condition cannot satisfy the service requirement of applications 24 (e.g. the network device has gone far away from the original base station such that the strength of network signal has become weak), and ([0028] discloses the applications 24 received the information and event services (i.e. Notification) from the cross-layer cooperative through the application programming interface 10 ).
TSENG does not explicitly disclose a service interruption
Peterson et al US 20180205812 A1 discloses a service interruption [0059] the interruption module interrupts one or more active applications (i.e. a service interruption) executing on the user's device prior to notifying the user of the message, For example, if the user is playing a game (i.e. application), the interruption module 306 may pause the game, to indicate to the user that a message is currently being announced, is available to view, or the like. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate a service interruption, as taught by Peterson in order to pause the game, and to indicate to the user that a message is currently being announced, is available to view, or the like (Peterson [0059]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of   Sun et al US 20200374974 A1

Regarding claims 10 and 16, TSENG et al US 20170013514 A1 discloses all the features with respect to claims 7 and 13, respectively.

TSENG does not explicitly disclose wherein the application-level service comprises a real-time service that requires high bandwidth and low latency.
Sun et al US 20200374974 A1 discloses wherein the application-level service comprises a real-time service that requires high bandwidth and low latency [0009] application workloads, such gaming, rely on real-time data processing (i.e. a real-time service), have low-latency requirements, have high bandwidth requirements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate wherein the application-level service comprises a real-time service that requires high bandwidth and low latency, as taught by Sun in order to rely on real-time data processing, have low-latency requirements, have high bandwidth requirements (Sun [0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of   Sun et al US 20200374974 A1 in view of Colenbrander US 20210146240 A1
Regarding claim 4, TSENG et al US 20170013514 A1 discloses all the features with respect to claim 1
TSENG does not explicitly disclose wherein the application-level service comprises a real-time service that requires high bandwidth and low latency, wherein the notification causes the application-level service to execute an action, and wherein the action is to provide notification to a user of the user device of an increase in latency or a decrease in bandwidth.
Sun et al US 20200374974 A1 discloses wherein the application-level service comprises a real-time service that requires high bandwidth and low latency [0009] application workloads, such gaming, rely on real-time data processing (i.e. a real-time service), have low-latency requirements, have high bandwidth requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate wherein the application-level service comprises a real-time service that requires high bandwidth and low latency, as taught by Sun in order to rely on real-time data processing, have low-latency requirements, have high bandwidth requirements (Sun [0009]).
The combination of TSENG and Sun does not explicitly disclose wherein the notification causes the application-level service to execute an action, and wherein the action is to provide notification to a user of the user device of an increase in latency or a decrease in bandwidth.
Colenbrander US 20210146240 A1 discloses wherein the notification causes the application-level service to execute an action, and wherein the action is to provide notification to a user of the user device of an increase in latency or a decrease in bandwidth [0041] discloses In response to sensed network conditions such as network latency or network bandwidth conditions, the video game 104 communicate to the client device 122, especially, to client application 114 via the streaming logic 110, information relevant for the video/audio encoding or decoding),[0046]-[0047]  discloses the game stream quality (i.e. network condition) is monitored, determined whether the game stream quality is acceptable or not, where the game stream quality falling below a given threshold can be defined by various measures, such bandwidth falling below a predefined threshold(i.e. a decrease in bandwidth), latency exceeding a predefined threshold (i.e. an increase in latency), The resulting reduction in game quality setting (i.e. action) includes various measures, such as reducing resolution or framerate, reducing texture quality, reducing detail settings, reducing the scope of the virtual environment that is rendered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of TSENG and Sun to incorporate wherein the application-level service comprises a real-time service that requires high bandwidth and low latency, as taught by Colenbrander in order to monitor the game stream quality (i.e. network condition (Colenbrander [0046]-[0047]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of Colenbrander US 20210146240 A1

Regarding claim 5, TSENG et al US 20170013514 A1 discloses all the features with respect to claim 1
TSENG does not explicitly disclose: obtaining the physical layer information from an operating system of the user device, and wherein the network conditions relevant to the application-level service include an increase in latency.					Colenbrander US 20210146240 A1 discloses obtaining the physical layer information from an operating system of the user device, and wherein the network conditions relevant to the application-level service include an increase in latency [0041] discloses In response to sensed network conditions such as network latency or network bandwidth conditions, the video game 104, which implemented in server 110(see fig.1) (i.e. n operating system)  ,communicate to the client device 122, especially, to client application 114 via the streaming logic 110, information relevant for the video/audio encoding or decoding),[0046]-[0047]  discloses the game stream quality (i.e. network condition) is monitored, determined whether the game stream quality is acceptable or not, where the game stream quality falling below a given threshold can be defined by various measures, such bandwidth falling below a predefined threshold(i.e. a decrease in bandwidth), latency exceeding a predefined threshold (i.e. an increase in latency), The resulting reduction in game quality setting (i.e. action) includes various measures, such as reducing resolution or framerate, reducing texture quality, reducing detail settings, reducing the scope of the virtual environment that is rendered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate w obtaining the physical layer information from an operating system of the user device, and wherein the network conditions relevant to the application-level service include an increase in latency, as taught by Colenbrander in order to obtain a higher quality stream to the user. (i.e. network condition) (Colenbrander [0006]).
Regarding claim 11, TSENG et al US 20170013514 A1 discloses all the features with respect to claim 7
TSENG does not explicitly disclose wherein the physical layer information is obtained from an operating system of the device.								Colenbrander US 20210146240 A1 discloses obtaining the physical layer information from an operating system of the user device, and wherein the network conditions relevant to the application-level service include an increase in latency [0041] discloses In response to sensed network conditions such as network latency or network bandwidth conditions, the video game 104, which implemented in server 110(see fig.1) (i.e.  operating system), communicate to the client device 122, especially, to client application 114 via the streaming logic 110, information relevant for the video/audio encoding or decoding).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSENG to incorporate obtaining the physical layer information from an operating system of the user device, as taught by Colenbrander in order to obtain a higher quality stream to the user. (i.e. network condition) (Colenbrander [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478